Case: 22-2244    Document: 13     Page: 1   Filed: 12/28/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    ARTHUR LOPEZ,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-2244
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:22-cv-00330-SSS, Judge Stephen S. Schwartz.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     The United States moves to summarily affirm the
 United States Court of Federal Claims’ dismissal of Arthur
 Lopez’s complaint seeking $440,000,000. Mr. Lopez op-
 poses. For the reasons below, we grant the motion and
 summarily affirm the judgment of the Court of Federal
 Claims.
Case: 22-2244     Document: 13     Page: 2    Filed: 12/28/2022




 2                                                 LOPEZ   v. US



     In his pro se complaint, Mr. Lopez notes that he previ-
 ously brought suit against HSBC Bank, USA, N.A. and for-
 mer F.B.I. director, James Comey (alleged to be on the
 bank’s Board of Directors). Appx8; see Lopez v. HSBC
 Bank USA, N.A., No. 19-cv-01816 (C.D. Cal.). He alleges
 that “the defendants including the Supreme Court have re-
 peatedly ignored Plaintiff’s ‘Taking Claims’ and all other
 causes of action brought forth seeking Due Relief” by dis-
 missing his prior district court action relating to “an equity
 line of credit to be established with HSBC Bank, USA, NA”
 for a “property related to this case,” where there was alleg-
 edly a forced sale of the property, Appx8–9; see Mot. at 2–
 3; see also Lopez v. HSBC Bank USA, No. 21-1002 (S. Ct.
 Mar. 21, 2022) (denying petition for writ of certiorari).
     Summary affirmance is appropriate “when the position
 of one party is so clearly correct as a matter of law that no
 substantial question regarding the outcome of the appeal
 exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.
 Cir. 1994). Here, the Court of Federal Claims properly dis-
 missed Mr. Lopez’s complaint because, at most, he alleges
 deprivation of property by a private bank, with a former
 federal official on its board, and by the federal courts that
 adjudicated his previous claims. Neither raises a plausible
 or cognizable claim for relief against the United States. See
 Welty v. United States, 926 F.3d 1319, 1324 (Fed. Cir. 2019)
 (“[A]ctions of a third party that harm a plaintiff’s private
 property rights can be attributed to the United States
 [only] if the third party was acting as the government’s
 agent or the government’s influence over the third party
 was coercive rather than merely persuasive.” (cleaned up));
 Vereda, Ltda. v. United States, 271 F.3d 1367, 1375 (Fed.
 Cir. 2001) (“[T]he Court of Federal Claims cannot entertain
 a taking claim that requires the court to ‘scrutinize the ac-
 tions of’ another tribunal.” (citation omitted)).
     We have considered Mr. Lopez’s other arguments; they
 raise no cognizable, non-frivolous basis for finding error in
 the Court of Federal Claims’ judgment.
Case: 22-2244    Document: 13    Page: 3      Filed: 12/28/2022




 LOPEZ   v. US                                              3



    Accordingly,
    IT IS ORDERED THAT:
     (1) The motion is granted. The judgment of the Court
 of Federal Claims is summarily affirmed.
    (2) Each side shall bear its own costs.
                                   FOR THE COURT

 December 28, 2022                 /s/ Peter R. Marksteiner
      Date                         Peter R. Marksteiner
                                   Clerk of Court